Citation Nr: 0735331	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1976 to February 
1977.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

Turning first to the veteran's claim for service connection 
for AIDS, while the Board of Veterans' Appeals (Board) 
preliminary observes that there are no relevant in-service 
findings, the Board notes that there is a current diagnosis 
of this disability, that the veteran has noted his receipt of 
a tattoo on his left arm in service (evidence of which was 
noted by the April 2003 VA examiner), that he engaged in 
unprotected sexual activity during service, and that he had 
been required to share razor blades during service.  
Moreover, in a November 2004 private medical statement, after 
noting that the use of a shared razor and unprotected sexual 
intercourse were known risk factors for transmitting the 
human immunodeficiency virus (HIV) and hepatitis C virus 
(HCV), Dr. John Chau opined that it was possible that the 
veteran could have been infected during his military service 
due to his risk factors.  Therefore, since the April 2003 VA 
medical examiner did not address the etiology of the 
veteran's AIDS, the Board finds that the veteran should be 
furnished with an appropriate examination and opinion as to 
whether it is at least as likely as not that the veteran's 
AIDS is related to his in-service tattoo, unprotected sexual 
activity, or razor blade sharing, or is otherwise related to 
his military service.  

With respect to the veteran's claim for service connection 
for hepatitis C, the Board initially notes that there is also 
a current medical diagnosis of this disability, and that risk 
factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA Letter 
211B (98-110), November 30, 1998.  However, while the April 
2003 VA examiner did address this issue and determined that 
he would not be able to determine which in-service or post-
service risk factor resulted in the veteran's hepatitis C, in 
requesting this opinion, the examiner was requested to 
"express an opinion as to which risk factor would have 
resulted in hepatitis C," instead of whether it was at least 
as likely as not that the veteran's hepatitis C was related 
to any of the risk factors the veteran was subjected to 
during active service.  Thus, since the Board is unable to 
discern whether the examiner may have been able to provide an 
opinion as to the latter question, the Board finds that the 
veteran should also be afforded a new examination as to this 
claim, making sure that the VA examiner is requested to state 
whether it is at least as likely as not that the veteran's 
hepatitis C is related to any of the risk factors the veteran 
was exposed to during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his 
AIDS/HIV.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's AIDS/HIV is 
related to his in-service tattoo, 
unprotected sexual activity, or razor 
blade sharing, or is otherwise related 
to his military service.  

2.  The veteran should also be afforded 
a new appropriate examination to 
determine the nature and etiology of 
his hepatitis C.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, to include enzyme 
immunoassay (EIA) and recombinant 
immuoblot assay (RIBA-2) testing, and 
all findings reported in detail.  If 
hepatitis C is found to be present, the 
examiner should thoroughly review the 
veteran's history of risk factors 
associated with hepatitis C (prior to, 
during, and after service), such as his 
receipt of a tattoo on the left arm and 
shared razors, and render an opinion as 
to whether it is at least as likely as 
not that he contracted hepatitis C 
during service.  The examiner should 
provide a complete rationale with 
respect to his or her opinion, 
specifically addressing all nexus 
opinions already of record.

3.  After pursuing any additional 
development deemed appropriate, the 
claims on appeal should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



